COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  EDUARDO A. JONSON,                              §             No. 08-20-00169-CV

                                Appellant,        §                Appeal from the

  v.                                              §         261st Judicial District Court

  LONG DUONG and REMY GROUSSON,                   §           of Travis County, Texas

                                Appellees.        §          (TC# D-1-GN-19-006950)


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellees

recover from Appellant and his sureties, if any, all costs in this Court. See TEX.R.APP.P. 43.5.

This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 23RD DAY OF DECEMBER, 2021.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.